Citation Nr: 0804243	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-40 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for meningitis 
and if so, whether entitlement to service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been received to reopen the claim for 
service connection for meningitis.

The Board is required to first consider whether new and 
material evidence had been presented before the merits of a 
claim can be considered.  The Board must make an initial 
determination as to whether evidence is "new and material."  
See Jackson v. Principi, 265 F.3d 1366 (Fed Cir. 2001).

The veteran's notice of disagreement raised issues of 
bilateral hearing loss and tinnitus as well.  However, these 
two claims were adjudicated in September 2006, where the RO 
granted service connection for bilateral hearing loss and 
tinnitus.  Therefore, these issues are no longer on appeal 
before the Board. 


FINDINGS OF FACT

1.  Service connection for meningitis was denied in a January 
2004 rating decision.  The veteran was notified of this 
decision and he did not file an appeal.

2.  Evidence received since the January 2004 rating decision 
is not cumulative or redundant; and by itself or in 
connection with the evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for meningitis.

3.  The veteran experienced an episode of meningitis in 
service and currently service connection is in effect for 
hearing loss and tinnitus as a result of his in-service 
episode.




CONCLUSIONS OF LAW

1.  Evidence added to the record since the January 2004 
rating decision is new and material; thus, the claim of 
entitlement to service connection for meningitis is reopened.  
38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2007). 

2.  The veteran's meningitis or residuals therefrom are 
related to active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.   

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002), 
38 C.F.R. § 3.303 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

II.  Analysis 

New and Material Evidence 

In the January 2004 rating decision, the RO denied the claim 
for entitlement to service connection for meningitis on the 
basis that there was no permanent residual or chronic 
disability of meningitis subject to service connection.  The 
evidence of record at the time of the decision consisted of 
the veteran's service medical records from January 1953 to 
January 1955; a PVA memo with attached outpatient treatment 
records from August 2003; outpatient treatment records from 
Presbyterian Health Care dated June 2002 through July 2003; 
an August 2003 hearing evaluation report from the Albuquerque 
Speech, Language and Hearing Center; and VA examination 
reports dated in October 2003.  The veteran was notified of 
the decision in January 2004.  The veteran did not file an 
appeal and the January 2004 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In order to reopen 
this claim, new and material evidence must be submitted.  
38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In June 2005, the veteran filed a notice of disagreement.  
The RO interpreted the notice of disagreement as a claim to 
reopen.  The evidence submitted since the January 2004 rating 
decision includes an Audio Consultation report dated in March 
2006 and a VA examination report dated in June 2006.

The Board finds the March 2006 Audio Consultation report and 
June 2006 VA examination report to be new and material 
evidence.  The evidence is new because it had not been 
previously submitted to agency decisionmakers, and is neither 
cumulative nor redundant.  This evidence is material because 
it relates to a fact necessary to substantiate the claim and 
it raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for meningitis.  
The reports provide competent evidence of a link between the 
veteran's service-connected hearing loss and meningitis.  In 
the March 2006 report, the examiner wrote, "The hearing loss 
is most intimately related to the episode of 
meningitis...during the war."  The June 2006 medical opinion 
substantiates the aforementioned opinion.  This additional 
evidence provides competent evidence of an in-service event 
with resulting residuals, and it raises a reasonable 
possibility of substantiating the claim, because it provides 
competent evidence of possible service incurrence.  Thus, 
this evidence is new and material.

In conclusion, the Board finds that the evidence received 
since the January 2004 rating decision is new and material, 
and the claim of entitlement to service connection for 
meningitis is reopened.

Service Connection

After resolving all doubt in the veteran's favor, the Board 
finds that service connection for meningitis is warranted.  

At the outset, the Board points out that the veteran's 
entrance medical reports show that he was evaluated as 
normal.  Service medical records thereafter show that in 
March 1953 the veteran presented with typical signs of 
meningitis and received treatment.  

In a letter dated in February 2005, the veteran contends that 
he suffered from meningitis while in service and that this 
contributed to hearing loss and ringing in his ears.  He 
stated, "[h]ad I not been in the military and exposed to an 
unusual environment, I would not have gotten meningitis that 
resulted in hearing loss and ringing in the ears."  

As discussed above, in a March 2006 Audio Consultation 
report, an examiner showed a link between the meningitis 
incurred in service and the veteran's hearing loss.  In June 
2006, a VA examiner noted that meningitis is a known cause of 
hearing loss and tinnitus, and found that it is as likely as 
not that the veteran's reported hearing loss and tinnitus are 
a result of his meningitis and noise exposure.  By rating 
decision dated in September 2006, service connection for 
hearing loss and tinnitus were granted based on the above 
referenced opinions.  

Given the aforementioned evidence of record and procedural 
development, the Board finds that service connection for 
meningitis is warranted.  The veteran's residual affects of 
the meningitis have been accounted for in his compensation 
for hearing loss and tinnitus; therefore, the underlying 
causal factor, i.e., the in-service episode of meningitis, 
must also be service connected.  Applicable rating criteria 
provides that epidemic cerebrospinal meningitis as an active 
febrile disease is rated as 100 percent disabling.  A minimum 
10 percent rating is assigned for residuals of meningitis.  
38 C.F.R. § 4.124a, Diagnostic Code 8019 (2007).  Where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2007).

Under the circumstances presented in the case, the Board 
finds that the veteran had meningitis in service and that 
service connection is in effect for residuals of meningitis; 
thus, the service connection for meningitis must be granted.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).




III. Duty to Notify and Duty to Assist

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the veteran in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007)).  In light of the 
determinations reached in this case, no prejudice will result 
to the veteran by the Board's consideration of this appeal at 
this time.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for meningitis.

Entitlement to service connection for meningitis is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


